-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s response dated October 31, 2022 is acknowledged.
Priority
This application claims benefit in Australian application AU2017903723 filed on 09/13/2017. 
Claim Status
Claims 1-20 are pending and examined. Previously withdrawn claims 10-15, 18, and 20
are rejoined. Claims 4, 5, 12, 13, 17, and 20 were amended. 
Withdrawn Claim Objections
Objection to claim 17 is withdrawn because objection was obviated by replacing “or” with “and”.  
Withdrawn Claim Rejections — 35 USC § 112
Rejections of claims 4, 5, 12, and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn because rejections were obviated with claim amendments. 
Maintained and New Claim Rejections — 35 USC § 112
Modified as Necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Maintained Rejection
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating MCF-7 in mice with polymer 15 delivering CRISPR/dCas9-VPR/SAM targeting MASPIN activation and CRISPR/dCas9-VPR targeting CCN6 activation, does not reasonably provide enablement for treating every cancer with every biomolecule. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)): 
(A) Breadth of the claim: The claim requires a method of treating cancer comprising administering an effective amount of a complex comprising a biomolecule and a dendronized polymer as described in claim 1, to a subject in need thereof, wherein the cancer is treatable with the biomolecule. The term cancer encompasses cancer of every tissue in the body. The term biomolecule encompasses every known biomolecule. The dendronized polymer of claim 1 encompasses every dendronized polymer that meets the limitations of claim 1. In view of the number of diseases encompassed by cancers, the number of chemical compounds encompassed by biomolecule, and the number of dendronized polymers encompassed by claim 1, the examiner considers the breadth of the claim to be enormous.
(B) The nature of the invention is a treatment method. 
(C)/(E) The state of the prior art/The level of predictability in the art: The necessary steps to use the invention as claimed require treating all cancers. The examiner considers the relevant art to be related to medical research. In view of the number of diseases encompassed by cancers, biomolecules, and dendronized polymers, the examiner considers predictability in the art of treating cancers to be very low. Hembrough et al. (US 2002/0098176 Al Published July 25, 2002) teaches that cancerous, or malignant, tissue can remain localized, invading only neighboring tissue, or can spread to other tissues or organs via the lymphatic system or blood (i.e., metastasize); virtually all tissues and organs are susceptible. It is a disease that is highly unpredictable and has a very high mortality rate. The current treatments for cancer include chemotherapy, surgery and radiation treatments. These radical treatment procedures are highly detrimental to the patient. For example, the typical chemotherapeutic agent is cytotoxic and has a very narrow therapeutic range. Therefore, the chemotherapeutic agent must be carefully administered at a dose that will kill cancer cells but not kill normal cells. These chemotherapeutic agents often leave the patient sick and weakened and are only minimally effective in treating the cancer (paragraph 0007).
(D) The level of one of ordinary skill in the art: A person skilled in the relevant art would be a medical doctor and cancer researchers, thus the level of skill in the art is high.
(F)/(G) The amount of direction provided by the inventor/The existence of working examples: The specification provides an in vivo experiment in paragraphs 0412-0416 where mice having MCF-7 cancer cells were treated with polymer formulation 15.
(H) The quantity of experimentation needed to make or use the invention based on the contents of the disclosure: In view of the inordinate amount of effort required to treat all cancers encompassed by the claim as well as low predictability in the art, the examiner considers the amount of experimentation required for one of ordinary skill in the art to practice the claimed invention to be undue. The applicant has not shown that one of ordinary skill in the art would have been enabled to treat every cancer with a complex comprising any biomolecule and a dendronized polymer according to claim 1.
This rejection is maintained because the added “wherein” clause is not sufficient to narrow down the scope of the claim to embodiments for which the application shows enablement.  
New Rejection
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 5 was amended to clarify the meaning of the dendron density percentage. The added limitation is new matter because it is not supported in the application as filed. The applicant is requested to point to the page and line number(s) where the limitation is supported. 
Allowable Subject Matter
The present claims are free of the prior art of record. The closest prior art of record includes Daillo (US 2009/0001802 A1 Published January 1, 2009), which teaches dendritic macromolecules (abstract). Figure 3 teaches polystyrene comprising pendant dendron groups covalently bonded to the polystyrene. The claimed polymer is not obvious over Daillo because the claims require a linear aliphatic copolymer. Polystyrene is a homopolymer and based on the teachings of the reference and the prior art of record, it would not have been obvious to the skilled artisan to replace polystyrene with a copolymer having a linear aliphatic backbone.
Conclusion
Claims 1-4 and 6-19 are allowed. Claims 5 and 20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/ 
Primary Examiner, Art Unit 1617